DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2020 has been entered.
The remarks and amendments filed on 07/06/2020 are acknowledged. Claims 1-48 are pending, claims 1-27, 33-35, and 38-49 are withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 07/06/2020 is acknowledged. Rejections and objections not reiterated from previous 

Maintained Art
Applicant further argued that the films of the disclosure have better tear resistance and better anti-adhesion that TissuePatch. However none of the structure of TissuePatch nor the method of making TissuePatch are disclosed. Further TissuePatch is made from polylactide and not polycaprolactone and thus is not even a comparison to the same type of material or film instantly claimed. Nor is the method of making known as indicated by applicant and thus no comparison can actually be made between an unknown product and the disclosed films. Given this applicants assertion of unexpected results cannot be found persuasive. 

Applicant argues that Boey fails to teach or suggest that a double layer film consists of an attachment layer and an anti-adhesion layer. 


Applicant argues: “It is noted that Boey never teaches or suggests the relationship between solvents existing in the first polymer mixture for forming an attachment layer in a double layer film and existing in the second polymer mixture for forming an anti-adhesion layer in the same double layer film and the bonding of the two layers in the same double layer film. 
Although the Examiner considers that based on paragraphs [0072] and [0081] of Boey, Boey teaches that the layers can be made by repetitively solvent casting layer using the same methods (i.e. same solvent), Boey only discloses a layer is dried carefully to release all the solvents before the next layer was similarly deposited, and the process is repeated iteratively until the desired number of layers had been achieved. Boey does not mention that the solvent for the first layer and the solvent for the next layer should be different or the same.”
	In response to this argument, as cited to by application, Boey states: “According to this method the polymer material was first dissolved into a suitable solvent. In those layers containing drugs, drugs were first dissolved in the polymer solution before being casted. The solution was then applied onto a mold where the surface profile determined the surface BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/WYR/cjw Application No.: 15/850,902Docket No.: 0941-3503PUS2Reply dated July 6, 2020Page 25 of 31Reply to Office Action of February 06, 2020roughness or profile of the first layer. The contour of the mold was also the shape of the final desired contour when the film has been implanted. The layer was then dried carefully to release all the solvents before the next layer was similarly deposited. This process was repeated iteratively until the desired number of layers had been achieved.” Repetition of a process without any stated modification would indicate that the process would be repeated in the same way and thus the same solvents would be used. It would also making it impossible to actually follow a solvent casting method if the next layer of PCL applied were not in a solvent that could dissolve PCL. Any solvent capable of dissolving PCL would necessarily also be capable of dissolving at least some of the already present first PCL layer and thus would lead to solvent welding of the two films regardless of whether the first or second PCL dissolving solvents were the same leading to two tightly adhered films and thus it is unclear how the solution cast multilayer films would be distinguished by their binding interface so long as a PCL dissolving solvent were used. Given this, these arguments are not found persuasive.

	Applicant argues: “Furthermore, Boey discloses that the whole multi layered film was then heat treated above glass transition temperature of one or more polymer layers on the mold to obtain the formation of a prosthesis in the desired shape as shown above. It is clear that Boey never teaches or suggests that the multi-layered surgical prosthesis thereof is only formed by forming a film layer and then forming another film layer thereon. Specifically, in Boey, a heat treatment above glass transition temperature is needed to combine the respective films to form the prosthesis. Therefore, Boey does not teach or suggest that by using the same solvent for the first hydrophobic solution existing in the first polymer mixture and the second hydrophobic solution existing in the second polymer mixture, the attachment layer formed by the first polymer mixture and the anti-adhesion layer formed by the second polymer mixture can tightly bound to each other. Boey does not teach or suggest that an attachment layer and an anti-adhesion layer in the BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/WYR/cjw Application No.: 15/850,902Docket No.: 0941-3503PUS2Reply dated July 6, 2020Page 26 of 31Reply to Office Action of February 06, 2020formation of a double layer film can be combined without any special or additional step and/or additional binding agent. Accordingly, Boey fails to teach or suggest that a double layer film consists of an attachment layer and an anti-adhesion layer which are respectively formed by a first polymer mixture comprising a first hydrophobic solution and at least one hydrophilic polymer and a second polymer mixture comprising a second hydrophobic solution and at least one hydrophilic polymer, and the at least one hydrophilic polymer in the first polymer mixture is different from the at least one hydrophilic polymer in the second polymer mixture while the solvent of the first hydrophobic solution and the solvent of the second hydrophobic solution have to be the same.”
	In response to this argument, Boey teaches that the two layers can also be heat bonded together. This heat bonding of the two layers would create an attachment between the two layers that would provide intimate mixing of the two layers into one another to attach them to one another as also found in solvent welding where a new film using a solvent solution that would dissolve an already present film is cast upon the prior formed film. Either heating or melting via a solvent in both instances leads to intimate connection of the two film layers and thus no further adhesive layer between them would be needed. Given this the teachings of Boey appear to relate to methods of forming multilayer films of PCL that would have the same connection/structure without any further adhesive layer just as those claimed and thus still appears to teach multilayer films that would read on the instant claims. Given this, these arguments are not found persuasive.

Applicant argues that: “Parsonage does not teach or suggest that a double layer film consists of an attachment layer and an anti-adhesion layer which are respectively formed by a first polymer mixture comprising a first hydrophobic solution and at least one hydrophilic polymer and a second polymer mixture comprising a second hydrophobic solution and at least one hydrophilic polymer. Moreover, although the Examiner considers that Parsonage, E. teaches anti-adhesion coatings used in medical devices comprising one or more chemical anti-adhesion agents such as polymers such as polyethers and dissolvable anti-adhesion materials such as polyethylene oxides, Parsonage, E. does not mention the relationship between solvents existing in the first polymer mixture for forming an attachment layer in a double layer film and existing in the second polymer mixture for forming an anti-adhesion layer in the same double layer film and the bonding of the two layers in the same double layer film. Furthermore, Parsonage never teaches or suggests that an attachment layer and an anti- adhesion layer in the formation of a double layer film can be combined without any special or additional step and/or additional binding agent.”
In response to this argument, as Banerjee already teaches a PCL/gelatin resorbable implant film and Boey teaches further anti-adhesive coatings on PCL films to form multilayer films using solvent casting and/or heat welding to connect the layers without the need for adhesive layers Schwartz was not relied upon to teach such aspects. Parsonage was relied upon to teach specific amounts of hydrophilic polymers carboxymethylcellulose and peg/peo to use in the compositions to provide for anti-adhesive effects and still appears to provide for this teaching. Given this, these arguments are not found persuasive.
BIRCH, STEWART, KOLASCH & BIRCH, LLP 
CAM/WYR/cjw Application No.: 15/850,902 	Applicant argues: “Schwartz does not teach or suggest that a double layer film consists of an attachment layer and an anti-adhesion layer which are respectively formed by a first polymer mixture comprising a first hydrophobic solution and at least one hydrophilic polymer and a second polymer mixture comprising a second hydrophobic solution and at least one hydrophilic polymer. Moreover, the Examiner considers that Schwartz teaches anti-adhesion coatings used in medical devices such as films comprising antii-adhesion materials such as polyethylene oxides (PEO/PEG) and polysaccharides/polyacids (PA) such as carboxymethyl cellulose (CMC) with PA being 10-99 wt% and PO being 1-90 wt%., however, Schwartz still does not mention the relationship between solvents existing in the first polymer mixture for forming an attachment layer in a double layer film and existing in the second polymer mixture for forming an anti- adhesion layer in the same double layer film and the bonding of the two layers in the same double layer film. Schwartz never teaches or suggests that an attachment layer and an anti-adhesion layer in the formation of a double layer film can be combined without any special or additional step and/or additional binding agent. 
In response to this argument, as Banerjee already teaches a PCL/gelatin resorbable implant film and Boey teaches further anti-adhesive coatings on PCL films to form multilayer films using solvent casting and/or heat welding to connect the layers without the need for adhesive layers Schwartz was not relied upon to teach such aspects. Schwartz was relied upon to teach ratios of peg and carboxymethyl cellulose used in anti-adhesive coating layers to use in the compositions to provide for anti-adhesive effects and still appears to provide for this teaching. Given this, these arguments are not found persuasive.

	Applicant argues: “As mentioned above, TissuePatch is a commercial product with trademark which is double-layered and used as surgical sealant, and thus the manufacturing process for TissuePatch cannot be obtained for the public. However, the data (referring to Attachment 2, page 2) disclosed by Tissuemed Ltd. clearly shows that TissuePatch and other commercially available comparators are directly compared, regardless of their compositions, thicknesses, etc. since they all have the same or similar application. Similarly, one of the purposes of Examples in the specification of the present application shown above is to show on the same basis that the films all can be directly applied to clinical use or animal experiments (referring to paragraphs [0425]-[0439] of the specification of the present application), the comparison between the double layer film of the present disclosure (product) and TissuePatch (a commercial film product) which have the same or similar application. Specifically, it is believed that the double layer film of the present disclosure (product) and TissuePatch (a commercial film product) can be directly compared since they all have the same or similar application. Based on the recitation of the specification of the present application shown above, it is clearly known that the present application has clearly proved that by using the same solvent for the first hydrophobic solution existing in the first polymer mixture and the second hydrophobic solution existing in the second polymer mixture, the attachment layer formed by the first polymer mixture and the anti-adhesion layer formed by the second polymer mixture can tightly bond to each other without using an additional binding agent and extremely excellent mechanical strength of the double layer film of the present application can be achieved. Furthermore, the comparison results in the Examples of specification of the present application shown above demonstrate that the double layer films consisting of an attachment BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/WYR/cjwApplication No.: 15/850,902Docket No.: 0941-3503PUS2Reply dated July 6, 2020Page 30 of 31Reply to Office Action of February 06, 2020layer and an anti-adhesion layer prepared in Examples of the preset disclosure have extremely excellent mechanical strength and also demonstrate that on the same basis that the films all can be directly applied to clinical use or animal experiments (referring to paragraphs [0425]- [0439] of the specification of the present application), the double layer film of the present disclosure (product) has better tear resistance and better anti-adhesion effect than TissuePatch (a commercial film product) which has the same or similar application as that of the double layer film of the present disclosure. Therefore, the double layer film of the present disclosure (product) has unexpected effects.”
	In response to this, while comparison of films made by applicant with undisclosed materials can indeed be done it does not provide that the claimed composition provides for any unexpected results that are based on the claimed structure as one does not know either the true structure nor the method of manufacture of the undisclosed compositions. Different polymers films alone will have different tear strength, anti-adhesion effects, etc. and thus comparing one polymer film to another different polymer film would be expected to have differences in strength alone let alone other properties and would provide no evidence at all that the solvent casting methods claimed lead to such a result rather than the base compositions of the films. One cannot point to any particular process or structure that leads to an unexpected result when one compares a product to another completely unknown and undisclosed product and thus one cannot indicate which claimed structure actually leads to the supposed unexpected results. Given this, these arguments are not found persuasive.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-30, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, A., et al., (Mater. Res. Express, 2015) in view of in view of Boey, Y.C.F., et al., U.S. Patent Application Publication 2014/0044861.
	Banerjee teaches polycaprolactone/gelatin blend films useful for resorbable biomedical implants including sutures and fixation devices. (See abstract and page 1, paragraph 1.) Banerjee teaches making the polycaprolactone/gelatin films by dissolving the PCL and gelatin at a 1:1 ratio in TFE and drying to form a film in a petri dish, compare instant claims 28-30, and 32. (See page 2, paragraph 3.)
Banerjee does not teach providing a further anti-adhesive layer on the devices.
Boey teaches multilayered devices comprising a first porous layer made of bioresorbable polymers including polymers such as polycaprolactone and gelatin with further layers such as an anti-adhesion layer cast upon the first layer comprising a bioresorbable polymer such as polycaprolactone and an anti-adhesive material, compare instant claim 28. (See claims 1-3, 13-16 and 18 and paragraphs 0039-0040.) Boey teaches that the anti-adhesive layers provided on the devices can be made of the same polymers as the base layers and include the anti-adhesive agents carboxymethyl cellulose, polyethylene glycols, and mixtures thereof and use these in reinforcing layers that provide for an anti-adhesive effect that prevents adhesion of the devices to visceral tissues such as in hernia repair, compare instant claims 28, 32, and 36. (See paragraphs 0047 and 0049-0051.) 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide an anti-adhesive material layer as a second polycaprolactone (PCL) layer of the PCL-Gelatin layer devices of Banerjee given the teachings of Boey that one can provide the anti-adhesives peg and carboxymethyl cellulose as a second layer on resorbable PCL film devices in order to make a surface of the device anti-adhesive. This would allow for prevention of adhesion to tissues when the devices are used for treatments such as hernia repair or separation of tissues and suturing of wounds where adhesion is not desired. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as the devices of Banerjee and Boey are directed to resorbable film devices made of polymers such as PCL and gelatin used in surgeries and Boey teaches the improvement of such devices by providing anti-adhesive agents in a layer of the devices in order to prevent adhesion to a surface of the device. The claims also require product by process claims. "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742,744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case the prior art of Banerjee teaches that the films were made using solvent casting to form the film. Boey further teaches that the layers can be made by repetitively solvent casting layer using the same methods (i.e. same solvent) (See paragraphs 0072 and 0081.) These solution casting procedures where the first and second layers are cast from a solution comprising a solvent and a polymer repetitively one on to the next using the same procedure and thus appears to read on applicant’s product by process methods. Further even the use of different solvents for each polymer layer would appear to still allow for intimate and thorough mixing of the interface of the two layers as long as the second solution used was a solvent for the first polymer layer given that upon application it would solvate and mix with the initial layer providing for the same intimate connection between the layers. The further heat treatments and pressing taught by Boey above the glass transition temperatures of the polymers would also provide for such intimate mixing of the layers. Therefore the prior art appears to read on these product by process steps. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, A., et al., (Mater. Res. Express, 2015) in view of Boey, Y.C.F., et al., U.S. Patent Application Publication 2014/0044861 as applied to claims 28-30, 32, and 36 above, and further in view of Parsonage, E. et al., U.S. Patent Application Publication 2007/0134288.
Banerjee and Boey teach multilayer surgical membranes of PCL and gelatin layers and PCL layers with hydrophilic polymers carboxymethyl cellulose and PEG as discussed above.
Banerjee and Boey do not teach the specific amounts of hydrophilic polymers to use in the compositions to provide for anti-adhesive effects.
Parsonage teaches anti-adhesion coatings used in medical devices comprising one or more chemical anti-adhesion agents such as polymers such as polyethers and dissolvable antii-adhesion materials such as polyethylene oxides. (See paragraphs 0028 and 0031.) Parsonage also teaches that the layers can include polymers such as carboxymethylcellulose, peg/peo, and polycaprolactone. (See paragraph 0046-0047 and 0084.) Parsonage teaches that anti-adhesion agents can be from 0.0001-99 wt% with specific examples of 2 wt%. (See paragraph 0033 and examples 1-3.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide anti-adhesive materials in the second polycaprolactone layer at concentrations and ratios known to be useful for providing an anti-adhesive effect in such membranes such as at about 0.0001-99 wt% or 2 wt% as taught by Parsonage. This is merely the use of art recognized anti-adhesive polymers at amounts used to provide for anti-adhesive membranes. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Banerjee and Boey already teach including PEG and carboxymethylcellulose with biodegradable polymers such as polycaprolactone. The percentages provided and ratios overlap with those instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as the addition of hydrophilic carbohydrate polymers such as carboxymethylcellulose and the hydrophilic polymer peg to provide for anti-adhesive amounts of such polymers in the device. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant's invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee, A., et al., (Mater. Res. Express, 2015) in view of Boey, Y.C.F., et al., U.S. Patent Application Publication 2014/0044861 and Parsonage, E. et al., U.S. Patent Application Publication 2007/0134288; as applied to claims 28-32, and 36 above, and further in view of Schwartz, H.E., et al., U.S. Patent 6,869,938.
Banerjee, Boey, and Parsonage teach multilayer surgical membranes of PCL and gelatin layers and PCL layers with a set wt% of anti-adhesive materials such as hydrophilic polymers carboxymethyl cellulose and PEG as discussed above.
Banerjee, Boey, and Parsonage do not teach ratios of peg and carboxymethyl cellulose used in anti-adhesive coating layers.
Schwartz teaches anti-adhesion coatings used in medical devices such as films comprising antii-adhesion materials such as polyethylene oxides (PEO/PEG) and polysaccharides/polyacids (PA) such as carboxymethyl cellulose (CMC) with PA being 10-99 wt% and PO being 1-90 wt%. (See abstract and claims 1-41.) Schwartz teaches examples comprising set amounts of CMC/PEO of 25/75, 50/50, and 66/33, compare instant claim 37. (See table 5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide anti-adhesive materials in the second polycaprolactone layer at ratios known to be useful for providing an anti-adhesive effects in film membranes such as at ratios of 25/75, 50/50 and 66/33 as taught by Schwartz. This is merely the use of known ratios of polyethylene glycol and carboxymethyl cellulose used in combination as anti-adhesion agents in anti-adhesion medical films in anti-adhesion films requiring just such anti-adhesive agents. One of ordinary skill in the art would have had a predictable expectation of success in using these polymers in the films of Banerjee, Boey, and Parsonage given that all of the prior art already uses such polymers and anti-adhesive agents in their membranes.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618